UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1033



JAMES W. HUGHES,

                                             Plaintiff - Appellant,

          versus

HARRISONBURG HOTEL ASSOCIATION, LIMITED, t/a
Sheraton Harrisonburg,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. B. Waugh Crigler, Magistrate
Judge. (CA-95-35-H)


Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James W. Hughes, Appellant Pro Se. Jonathan Jay Litten, Stephanie
Rader Sipe, LITTEN & SIPE, Harrisonburg, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment in favor of the Defendant in this action under the

Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West

1985 & Supp. 1996). We have reviewed the record and the district

court's opinion and find no reversible error. Even assuming that
Appellant filed a sufficient complaint with the Equal Employment

Opportunity Commission, see 29 U.S.C. § 626(d), he failed to pro-
vide direct evidence of discrimination on the part of the Defen-

dant. See Birkbeck v. Marvel Lighting Corp., 30 F.3d 507, 512 (4th

Cir. 1994), cert. denied, ___ U.S. ___, 63 U.S.L.W. 3460 (U.S.,

Dec. 12, 1994) (No. 94-719); Gagne v. Northwestern Nat'l Ins. Co.,
881 F.2d 309, 314 (6th Cir.1989) (quoting Chappell v. GTE Prods.

Corp., 803 F.2d 261, 268 n.2 (6th Cir.), cert. denied, 480 U.S. 919

(1987)). Accordingly, we affirm the district court's order. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2